Title: Henry Lee to James Madison, 24 August 1827
From: Lee, Henry
To: Madison, James


                        
                            
                                Sir—
                            
                            
                                
                                    Near Nashville, Tennessee.
                                
                                24th. August 1827
                            
                        
                        In tracing the conduct and character of Genl. Jackson I have had a correspondence with Genl. Armstrong upon
                            the subject of the provisional order to Genl. Jackson of the 18th. July 1814—authorising him on certain conditions to
                            take possession of Pensacola. It appears that order was not recd. until after the peace, on or about the 14th. March of
                            1815. The circumstances under which it was recd. were somewhat singular. It was open & the envelope without
                            postmark, and though it was recd. from the post office, it was endorsed by Express. Enquiries
                            respecting the causes of its delay having been made to Genl. Armstrong he replies—"The letter from me authorising the
                            attack on Pensacola, but kept back till January, was written recorded & as I am assured by Genl. Parker, regularly
                            dispatched from the office for conveyance to the Genl. by mail. Some one having the power must have stopped it at the P.
                            Office, or in the hands of one of the clerks, and unless the President of that day shall deny that he had any agency or
                            privity in the stoppage, I conclude, that it was a measure directed by him, of which I was to be kept unacquainted".
                        I have been further informed, in a manner though too round about to be yet awhile positively relied on, that
                            Parker has asserted that the day after the letter was put in the P. O. happening to go into the Department of State, he saw
                            it lying on that Secretary’s table.
                        I do not feel competent or willing to adopt any conclusion in the matter before I can have the honour to hear
                            from you. It will occur to you at once that my readers will expect the clearest account I can give of this matter for it
                            has a direct bearing on the salutary vigour of Genl Jackson in his unauthorised attack on Pensacola.
                        Should your recollection furnish any other light which you may think likely to assist me in the history of
                            the Creek & Louisiana Campaigns, I shall be very happy & thankful to receive it. I was sorry to hear of
                            your sickness at Charlottesville & highly gratified to learn you had regained your health. The first news delayed
                            this communication; the last I hope will justify it. With perfect respect and sincere veneration I have the honour to be
                            your most obt. & humble Sert.
                        
                            
                                H Lee
                            
                        
                    